Title: General Orders, 15 February 1776
From: Washington, George
To: 



Head Quarters, Cambridge, Feby 15th 1776.
Parole Fitzwilliams.Countersign Archer.


The Regiments upon the New-Establishment, and the Regiments of Militia, lately arrived at Cambridge & Roxbury; to deliver to the Brigade Majors they respectively belong to, at Orderly time on Saturday, an exact Return of their numbers, according to the form the Adjutant General has this day given to each of the Brigade Majors.
Such of the Regiments as are in want of Leather Shot-bags with Straps, to hold Ball and Buck-Shot, may have them by applying to the Adjutant General; it is intended that every Non-Commissioned Officer and Soldier be supplied.
